Case 6:20-cv-01010-RBD-TBS Document 54 Filed 10/09/20 Page 1 of 2 PageID 5009




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

    TIMOTHY DENISON,

           Plaintiff,

    v.                                                    Case No: 6:20-cv-1010-Orl-37TBS

    C R BARD INCORPORATED and BARD
    PERIPHERAL VASCULAR
    INCORPORATED,

           Defendants.


                                              ORDER

           This case comes before the Court on Defendants’ Motion to Compel Plaintiff Fact

    Sheet (Doc. 51). Plaintiff has not responded to the motion. When a party fails to respond,

    that is an indication that the motion is unopposed. Foster v. The Coca-Cola Co., No. 6:14-

    cv-2102-Orl-40TBS, 2015 WL 3486008, at *1 (M.D. Fla. June 2, 2015). The Court

    proceeds on the basis that this motion is unopposed.

           The Case Management and Scheduling Order governing this case set an August

    14, 2020 deadline for Plaintiff to produce his Plaintiff Fact Sheet (Doc. 35 at 3). This

    deadline has not been extended and Plaintiff has not produced his Fact Sheet. Now, the

    Court finds that Plaintiff has violated the Scheduling Order and it GRANTS the motion to

    compel. Plaintiff shall produce his full and complete Fact Sheet to Defendants within

    fourteen days from the rendition of this Order.

           When a court grants a motion to compel the moving party is entitled to recover its

    reasonable expenses in making the motion, including attorney’s fees, unless “(i) the

    movant filed the motion before attempting in good faith to obtain the disclosure or
Case 6:20-cv-01010-RBD-TBS Document 54 Filed 10/09/20 Page 2 of 2 PageID 5010




    discovery without court action; (ii) the opposing party’s nondisclosure, response, or

    objection was substantially justified; or (iii) other circumstances make an award of

    expenses unjust.” FED. R. CIV. P. 37(a)(5)(A). None of the exceptions apply. Accordingly,

    Defendants are AWARDED their reasonable attorney’s fees and costs for prosecuting

    this motion to compel. If the parties are unable to resolve this matter between themselves

    then Defendants have fourteen days from the rendition of this Order to file their motion for

    fees and costs and Plaintiff will then have fourteen days to respond.

           DONE and ORDERED in Orlando, Florida on October 9, 2020.




    Copies furnished to Counsel of Record




                                                -2-
